                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION AT DAYTON

      NINA PRIESTLEY,                                : Case No. 3:18-cv-00111
                                                     :
               Plaintiff,                            :
                                                     : District Judge Walter H. Rice
      vs.                                            :
                                                       Magistrate Judge Sharon L. Ovington
                                                     :
      COMMISSIONER OF THE SOCIAL                     :
      SECURITY ADMINISTRATION,                       :
                                                     :
               Defendant.                            :


                               REPORT AND RECOMMENDATIONS 1


I.          Introduction

            The Social Security Administration provides Supplemental Security Income to

individuals with a “disability” (among other eligibility requirements). Bowen v. City of New

York, 476 U.S. 467, 470 (1986); see 42 U.S.C. § 1382(a). A “disability” in this context means

“any medically determinable physical or mental impairment” that precludes an applicant from

performing a significant paid job (“substantial gainful activity”). 42 U.S.C. §

1382c(a)(3)(A); see Bowen, 476 U.S. at 469-70.

            Plaintiff Nina Priestly applied for Supplemental Security Income in early April 2012.

Since then, her application and evidence has been reviewed and found wanting by two

Administrative Law Judges (ALJs) in three decisions. The most recent decision, by ALJ

Gregory G. Kenyon, denied Plaintiff’s application based on the conclusion that her medical



1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
impairments did not amount to a “disability” as defined in the Social Security Act. (Doc. #6,

PageID #s 628-39).

        Plaintiff brings the present case contending that ALJ Kenyon’s decision his fraught with

six errors:

        1. The ALJ failed to reasonably weight the testimony of Plaintiff’s case worker.
        2. The ALJ did not adequately weigh the opinion of Dr. Kramer.
        3. The ALJ failed to reasonably appraise Plaintiff’s mental health limitations.
        4. The ALJ’s credibility findings are not reasonably justified.
        5. The ALJ’s findings regarding Plaintiff’s physical capacity for work[-]relevant
           postures are unsupported and the product of inadequate opinion weighing.
        6. The ALJ’s decision is not supported by substantial evidence and the
           Commissioner’s position is not substantially justified.

(Doc. #7, PageID #1273).

        The Commissioner finds no error in the ALJ’s decision and contends that substantial

evidence supports his evaluation of the medical evidence and Plaintiff’s credibility.

II.     Background

        Plaintiff was forty-seven years old when she applied (in April 2012) for Supplemental

Security Income. She is therefore considered a “younger person” under social-security

regulations. See 20 C.F.R. § 416.963(c). In mid-2015, she turned fifty years old and moved

into the category of a “person approaching advanced age. See 20 C.F.R. § 416.963(d).

Plaintiff’s earned a high-school education, at a minimum. 2 Her contributions to the workforce

involved various jobs that the ALJ described as general office clerk.




2
 ALJ Kenyon concluded (as did the previous ALJ) that Plaintiff had at least a high-school education. (Doc. #6,
PageID #s 53, 637, 743). During an administrative hearing in July 2013, Plaintiff testified that she held a
bachelor’s degree in English and did some graduate work. Id. at 68.
                                                      2
       Plaintiff testified during administrative hearings that she experienced bad depressive

episodes generally two or three times per week. (Doc. #6, PageID #s 72, 675-76). But, her

episodes of depression can last up to a week. She has a bad week once every couple of

months. Id. During episodes of serious depression, she sleeps much of the day and is awake

much of the night. Id. She isolates herself by not typically leaving her home during a bad

episode of depression, and she “can’t pull herself together enough to actually do” household

activities. Id. at 72-73, 665, 675, 984-85. She will not take a shower or bath during her bad

days and weeks. Even during some of her better weeks she is unable to muster the

determination to shower or bathe. As a result, she might go months without showering or

bathing. Id. at 675-76.

       Plaintiff has difficulty with her energy levels. She explained, “Some days I just don’t

function. I just can’t even handle getting up, sometimes. And other times I can handle getting

up. But it’s difficult to get out of … clothes you wear at home that you do not wear out in

public. Some days I just don’t. I don’t…, do anything at all.” Id. at 666-67. She spends most

of a bad day sleeping. This occurs a couple of times a month. Id. at 667, 984. Activity or

stress on one day can also significantly reduce her ability to function on the next day. Id. at

990. Sometimes Plaintiff’s depressive episodes interfere with her sleep, resulting in her

occasionally missing mental-health-treatment appointments. Id. at 73. Her missed

appointments occasionally allow her prescriptions to lapse, briefly forcing her to go without

her medications. Id. at 75. Her memory is also poor and she struggles to interact “in a socially

acceptable way” for more than a brief period of time (four to six hours). Id. at 669, 674. She

explained:

                                                3
       I have way less patience than I used to have, which affects my interacting with
       other people. But also, more than that, I just – I go for a certain amount of time,
       and then I just can’t seem to make myself keep doing whatever it is that I’m trying
       to do. Sometimes it’s as if I’ve lost interest. Whether I actually lost interest, or
       just motivation and concentration, I don’t know.

Id. at 674. Plaintiff has also occasionally struggled with suicidal thoughts. Id. at 667. She

also picked at the skin on her arms or “other places.” Id. at 667-68. She testified, “I suppose

you could say I’ve been working at not doing that. Primarily, by doing things like knitting. As

long as I can keep my hands busy with something else, I cannot rip at myself.” Id. at 668.

       Plaintiff’s caseworker at Eastway Behavioral Healthcare, Ms. Donna Yount, testified

during Plaintiff’s 2013 administrative hearing. Id. at 81-86. She had been a caseworker at

Eastway for over thirteen years. She held a state-issued “social worker assistant license.” Id.

at 81-82. She helped Plaintiff by coordinating her paperwork and handling administrative

matters. In 2013, Ms. Yount had known Plaintiff for close to two years. Ms. Yount explained

that Plaintiff saw a doctor at Eastway every two months, and Ms. Yount was scheduled to visit

Plaintiff at her home once a month. Id. at 82-83. Plaintiff testified that Ms. Yount coordinates

her appointments at Eastway and visits her home on a monthly basis as part of her mental

health treatment. Id. at 79-80.

       In discussing the assistance she provides to Plaintiff, Ms. Yount explained,

“She has a lot of difficulty, she’s very unmotivated about things, and I really have to encourage

her a lot to get her to call places, like if she needs to see the doctor and she doesn’t want to

follow through, I’ll have to help her do that as well.” Id. at 84. Ms. Yount acknowledged that

she did not provide Plaintiff with any medical treatment, “just mental health services like

encouragement, coordination, linking the services, referring her, educating her.” Id. at 83. Ms.

                                                 4
Yount helped Plaintiff when she had difficulty with motivation for treatment. Ms. Yount

described Plaintiff as “very unmotivated about things.” Id. at 84. Ms. Yount would encourage

Plaintiff a lot and help “get her to call places, like if she needs to see the doctor and she doesn’t

want to follow through ….” Id.

       Ms. Yount also testified that at times she would need to visit Plaintiff more than once a

month:

       I would see her more often if I don’t get any responses from her when I call her.
       Sometimes she won’t answer the phone, I start getting concerned after a while. I’ll
       send her a letter, I may not hear from her about that. Sometimes I have been known
       to do home visits where she doesn’t answer the door. I can see at those times that
       that’s when she’s starting to have a lot of problems, like no motivation and
       probably having more depression as well.

Id. at 85.

       Ms. Yount also testified during Plaintiff’s 2016 hearing before ALJ Kenyon. Id. at

678-81. By that time, she had been working with Plaintiff for five to six years. Ms. Yount

observed that Plaintiff gets depressed and unmotivated very easily. Id. at 679. She explained

that she has needed to periodically check on Plaintiff in her home because she would stop

answering phone calls and attending to daily chores during her depressive periods. Id. 680-81.

Ms. Yount further described Plaintiff’s difficulties: “It’s hard for her to really complete tasks

when she’s depressed, and keeping up with her chores, and her housework stuff….” Id. at 680.

Ms. Yount noted that Plaintiff’s depressive episodes were probably happening more than once

per month. Id.

       As to the medical evidence, the ALJ discussed it in his decision, and the Commissioner

relies on the ALJ’s discussion. (Doc. #10, PageID #1294). Plaintiff has summarized and also

discussed the medical evidence concerning Plaintiff’s mental-health impairments and
                                             5
treatment. (Doc. #7, PageID #s 1267-72). Rather than repeat the ALJ’s or Plaintiff’s

descriptions of the medical evidence, the Court will discuss the pertinent evidence in the

course of this Report.

III.   Standard of Review and ALJ Kenyon’s Decision

       Review of ALJ Kenyon’s most-recent decision considers whether he applied the correct

legal standards and whether substantial evidence supports his findings. Blakley v. Comm’r of

Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,

745-46 (6th Cir. 2007). Substantial evidence consists of “more than a scintilla of evidence but

less than a preponderance....” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007); see Lawson v. Comm’r of Soc. Sec., 3:17cv119, 2018 WL 3301421, at *4 (S.D. Ohio

2018) (Ovington, M.J.), Report & Recommendations adopted, 2018 WL 3549787, at *1 (S.D.

Ohio 2018) (Rice, D.J.).

        The ALJ considered the evidence and evaluated Plaintiff’s disability assertion under

each of the five sequential steps set forth in the Social Security Regulations. See 20 C.F.R. §

416.920. His more pertinent findings began at steps two and three where he found that

Plaintiff had severe impairments—hypertension; plantar fasciitis; morbid obesity; depression;

and posttraumatic stress disorder—and that her impairments did not automatically qualify her

for benefits. (Doc. #6, PageID #s 960-62).

       At step four, the ALJ concluded that the most Plaintiff could do (her “residual

functional capacity,” see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239 (6th Cir. 2002)),

consists of “medium work” with 10 specific limitations—for example, “(1) frequent crouching,

crawling, kneeling, stooping, and climbing of ramps and stairs…; (4) limited to performing

                                                6
unskilled, simple, repetitive tasks; (5) occasional contact with co-workers and supervisors; (6)

no fast paced production work or jobs which involve strict production quotas; (7) limited to

performing jobs in which there is little, if any, change in the job duties or the work routine

from one day to the next.” Id. at 962. The ALJ’s assessment of Plaintiff’s residual capacity

led him to conclude that Plaintiff could not perform her past relevant work. Id. at 965.

       The ALJ found at step five that Plaintiff retained the ability to perform a significant

number of jobs that exist in the national economy. These main findings led the ALJ to

ultimately conclude that Plaintiff was not under a benefits-qualifying disability. Id. at 966-67.

IV.    Discussion

       ALJ Kenyon’s most recent decision resulted from the parties’ agreement to remand

Plaintiff’s previous case in this Court. On remand, the Appeals Council vacated ALJ Kenyon’s

earlier decision and identified several problems:

       The hearing decision does not contain an adequate evaluation of the opinions by
       the claimant’s caseworker, Donna Yount. The decision first indicates that Ms.
       Yount’s opinions are not entitled to controlling weight because she is not a medical
       source; however, it does not seem that the decision took into consideration the
       language of Social Security Ruling 06-03p, which indicates such sources may be
       valuable given the close contact and personal knowledge they often have with
       respect to the claimant (Hearing Decision, page 10). The decision’s next reason
       for discounting Ms. Yount’s testimony that the claimant is deterred by a lack of
       motivation, indicating the record contains objective evidence to the contrary, is
       insufficient, as it is not accompanied by any specific citations or references.
       Therefore, a reassessment of Ms. Yount’s testimony is necessary. 3

Id. at 1013 (footnote added).




3
 Social Security Ruling 06-03p was rescinded in March 2017 but was in effect on the date of the Appeals
Council’s remand order.
                                                      7
         On remand, ALJ Kenyon considered Ms. Yount’s testimony in only two sentences. He

wrote:

         The undersigned has afforded the testimony of Ms. Yount little weight. In coming
         to this decision, the undersigned notes that she is not a mental health professional,
         but more importantly, her testimony regarding the severity of the claimant’s
         symptoms is not supported by the claimant’s mental health treatment records….

Id. at 963 (citing Exhibits 6F, 9F, 14F, 16F, 22F, 24F, 29F, and 30F; Social Security Rulings

92-2p and 92-5p). This paucity of analysis is insufficient to justify ALJ Kenyon’s assignment

of only little weight to Ms. Yount’s testimony. By simply rewording—without substantive

change—the same reasons he had previously given for placing little weight on Ms. Yount’s

testimony, the ALJ essentially overlooked or ignored the Appeals Council’s reasoning. The

ALJ appears, moreover, to have given Ms. Yount’s testimony less consideration than he did in

his first decision. Compare Doc. #6, PageID #s 963 with 637. Yet even if the ALJ considered

Ms. Yount’s testimony more carefully than he had before, his reasons for giving Ms. Yount’s

testimony little weight are again inadequate. As one reason to reject Ms. Yount’s testimony,

the ALJ repeated his previous observation that Ms. Yount is “is not a mental health

professional ….” Id. at 963. This represents the same problem the Appeals Council found:

neglecting “Soc. Sec. R. 06-03p, which indicates that such sources [i.e., Ms. Yount] may be

valuable given the close contact and personal knowledge they often have with respect to the

claimant.” Id. at 1013. It is also concerning that ALJ Kenyon cited Soc. Sec. R. 92-2p and

92-5p because it appears that these Rulings did not exist—then or now. Perhaps these were

typographical miscues. Maybe the ALJ meant to refer to more frequently cited Rulings, such

as Rulings 96-2p (discussing how to evaluate treating-source opinions for controlling weight)

or 96-5p (discussing medical source on issues reserved to the Commissioner). Yet, why would
                                               8
he cite these Rulings? Neither has anything to do with Ms. Yount’s testimony. She is not a

treating source and did not express any opinion on an issue reserved to the Commissioner.

Still, if these are mere typographical blunders, resulting incorrect citations do not inspire

confidence in the ALJ’s review of Ms. Yount’s testimony.

       ALJ Kenyon also repeats the other error that the Appeals Council identified. He did not

support his re-assessment of Ms. Yount’s testimony with “any specific citations or references.”

Id. at 1013. Rather than provide such citations, ALJ Kenyon summarily refers to every single

exhibit in the record that contains treatment notes from Eastway. See id. at 963 (citing Exhibits

6F, 9F, 14F, 16F, 22F, 24F, 29F, and 30F). This exaggerated inclusiveness fails to

meaningfully or reasonably link the evidence to ALJ Kenyon’s conclusion that the entirety of

Ms. Yount’s testimony (during two different administrative hearings) deserves little weight.

See Dalton v. Berryhill, No. 3:16-CV-57, 2017 WL 766908, at *2 (S.D. Ohio Feb. 27, 2017)

(Rice, D.J.) (citing Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009) ) (“[t]he ALJ is not

required to discuss every piece of evidence, but must build a logical bridge from evidence to

conclusion.”); see also Moon v. Colvin, 763 F.3d 718, 721 (7th Cir. 2014) (The ALJ errs by

failing to create a “logical bridge” between the evidence cited and conclusions drawn).

Additionally, the ALJ’s general citations to Exhibits suggests that he found all the information

in these Exhibits did not support Ms. Yount’s testimony. (Doc. #6, PageID #963). Substantial

evidence does not support this view because these records reveal Plaintiff’s struggles with

mental-health issues overtime and demonstrate consistency between Ms. Yount’s testimony,

her observations of Plaintiff over time (seen in her treatment records), Plaintiff’s psychiatric

and pharmacological assessments, and Plaintiff’s testimony. See id., e.g., 442, 445-48, 455-56,

                                                 9
458, 520, 856, 877-79, 881-82. And the Appeals Council itself references Plaintiff’s mental-

exam findings and diagnoses as suggestive of greater functional limitations than ALJ Kenyon

recognized in his previous non-disability decision. Id. at 1014.

       Plaintiff next argues that the ALJ erred when evaluating one-time examining

psychologist Donald J. Kramer’s opinions.

       At the request of the state agency, Dr. Kramer examined and evaluated Plaintiff in July

2012. He based the information in his report on an undated outpatient evaluation, Plaintiff’s

self-report, and “the clinical impression…” he obtained during Plaintiff’s interview. (Doc. #6,

PageID #386). Dr. Kramer indicated that Plaintiff “appears to be a reliable information….

[H]er self-report appears to be consistent with her past history of psychiatric treatment.” Id. at

390. Dr. Kramer explained, “She does report a history of abuse, mainly sexual and physical

abuse from her father…. [She] reports that she has had problems with depression all of her life

and that her current depression became worse in 2003 following her stroke….” Id. at 387.

       Dr. Kramer diagnosed Plaintiff with depressive disorder not otherwise specified. Id. at

390. He observed that Plaintiff’s “affect was basically normal with no acute emotional distress

noted. She was spontaneous and quite verbal in today’s examination but despite her good

verbal expressive skills, she still tended to be a little vague, especially in terms of describing

her symptoms of depression and their impact upon her functioning…. Overall the claimant

describes significant episodes of depression which she believes would impact upon her work

attendance, although she displayed no acute emotional distress in the interview itself.” Id. at

388. Dr. Kramer opined that Plaintiff “may have some problems with persistence and pace

during her depressive episodes…. [and] she does indicate that during her depressive episodes

                                                 10
she withdraws and tends to keep to herself and is more emotional and tearful….” Id. at 391.

Dr. Kramer noted, “she seems to have some problems maintaining appropriate work

functioning over extended periods of time because of her episodes of depression….” Id.

       The ALJ placed “limited weight” on Dr. Kramer’s report, explaining:

       [Dr. Kramer] indicated that the claimant would have some difficulty maintaining
       attention, concentration, persistence, and pace, as well as with social functioning
       during depressive episodes. However, even during periods of depressive
       exacerbation, the claimant’s symptoms are of only mild to perhaps moderate level
       severity: she experiences poor motivation and a tendency toward self-isolation.
       Yet, the record does not indicate that she experiences either of these symptoms to
       a debilitating extent. Her depressive exacerbations also do not occur with such
       frequency or regularity that she would be a chronically unreliable worker. Dr.
       Kramer also noted an otherwise unremarkable mental status exam with
       cooperative behavior. It is also noted that his opinion was based on a one-time
       examination. The claimant’s progress notes do not demonstrate that her depressive
       exacerbations are so frequent that she could maintain attendance at a job on a
       consistent basis (Exhibits 6F, 9F, 14F, 16F, 22F, 24F, 29F, and 30F). She may
       have days when she elects to stay in bed, but this appears to be a matter of
       preference.

Id. at 963.

       There are multiple errors in the ALJ’s review of Dr. Kramer’s report. The errors begin

with the exact error previously identified by the Appeals Council, a discussed above: a neglect

to cite any specific records or evidence in support of his opinion weighing. See id. at 1013.

While ALJ Kenyon’s weighing of Dr. Kramer’s opinions contains citations, they are non-

specific and summarily reference every medical exhibit that documents Plaintiff’s mental-

health treatment. Id. at 963. The ALJ’s citations illustrate the same neglect of the contents of

those records discussed above with respect to the ALJ’s weighing of Ms. Yount’s testimony. It

is also inconsistent with the Appeals Council’s own summation of the contents of the cited

exhibits. See id. at 1014.

                                               11
       ALJ Kenyon’s weighing of Dr. Kramer’s opinions contains additional problems. His

statement that Plaintiff’s “symptoms are of only mild to perhaps moderate level severity”

during her depressive episodes and are otherwise insufficiently “debilitating” or frequent to

support Dr. Kramer’s opinions is both unexplained and without apparent evidentiary basis.

See id. at 963. ALJ Kenyon also erred in referring to Plaintiff’s presentation before and

cooperation with Dr. Kramer as a basis for rejecting the examining psychologist’s opinions.

Id. at 963. ALJ Kenyon was not permitted to supplant his own interpretation and analysis of

Dr. Kramer’s observations for that of Dr. Kramer himself. Cf. Simpson v. Comm. of Soc. Sec.,

344 F. App'x 181, 194 (6th Cir. 2009) (citing, in part, Rohan v. Chater, 98 F.3d 966, 970 (7th

Cir. 1996) (“ALJs must not succumb to the temptation to play doctor and make their own

independent medical findings[.]”)).

       Perhaps more significantly, a claimant’s ability to be cooperative or otherwise pleasant

during a psychological examination is not evidence adverse to the presence of disabling

limitations. The relevant inquiry explores a disability claimant’s ability to maintain

functioning on a sustained basis, not during a singular examination. See Vaughn v. Comm’r of

Soc. Sec., 3:13-cv-122 *17, 2014 WL 683307, at *8 (S.D. Ohio 2014) (citing Gayheart v.

Comm’r of Soc. Sec., 710 F.3d 365, 378 (6th Cir. 2013). This is particularly salient here as

Plaintiff’s allegations of disability center upon a significant ebb and flow of her depressive

episodes, meaning that it would be unreasonable to expect her severe depression to visibly

manifest during every treatment encounter or examination. And the ALJ ignored or

overlooked Dr. Kramer’s report that Plaintiff “appears to be a reliable informant….” (Doc. #6,

PageID #390). When discussing Plaintiff’s reliability, moreover, Dr. Kramer recognized that

                                                12
she was “open and honest in sharing information…” Id. Although Dr. Kramer found that

Plaintiff’s self-report did not match up with the symptoms she presented during his

examination, “her self-report appears to be consistent with her past history of psychiatric

treatment.” Id. It was error for the ALJ to overlook this aspect of Dr. Kramer’s report.

See Brooks v. Comm'r of Soc. Sec., 531 F. App'x 636, 641 (6th Cir. 2013) (“[A] substantiality

of evidence evaluation does not permit a selective reading of the record.”); see also Minor v.

Comm'r of Soc. Sec., 513 F. App'x 417, 435 (6th Cir. 2013) (reversing where the ALJ “cherry-

picked select portions of the record” rather than doing a proper analysis); Loza v. Apfel, 219

F.3d 378, 393 (5th Cir. 2000) (“ALJ must consider all the record evidence and cannot

‘pick and choose’ only the evidence that supports his position.”).

       Turning to another problem, ALJ Kenyon goes well beyond the evidence of record in

stating that Plaintiff’s social isolation and inactivity born of her depressive disorder “appears to

be a matter of preference.” Id. at 963. He cites no medical evidence or other evidence of

record that suggest Plaintiff chose—rather than depression caused her—to stay in bed or

otherwise isolate herself. The record, including Dr. Kramer’s report, leans in the opposite

direction, gravitating towards the conclusion that Plaintiff struggled with depression for years

until she could no longer hold it at bay without mental-health treatment. See id. at 388; see

also 442, 445-48, 455-56, 458, 520, 856, 877-79, 881-82. And depression commonly

manifests itself in social isolation. E.g.,

http://www.webmd.com/depression/features/depression-traps-and-pitfalls#1 (“Avoiding social

contact is a common pattern you might notice when falling into depression. Some people skip

activities they normally enjoy and isolate themselves from the world. Others turn to alcohol or

                                                13
junk food to mask their pain and unhappiness.”). To put it cavalierly—as the ALJ does—that

Plaintiff “may have days when she elects to stay in bed, but this appears to be [a] matter of

preference,” id. at 963, is cynicism based on a poor understanding of depression and is not a

reasonable understanding of Dr. Kramer’s acceptance of Plaintiff being “open and honest in

sharing information.” Id. at 390.

       Plaintiff also argues that the ALJ’s assessment of her residual functional capacity was

unreasonable because he found Plaintiff had less mental-health restrictions than he had

previously identified in 2016. Specifically, ALJ Kenyon’s 2016 assessment of Plaintiff’s

residual functional capacity found her unable to do a job with any public contact whereas his

more recent finding indicates that she can directly interact with the public for up to one third of

every eight-hour workday. Compare id. at 634 with id. at 962. Similarly, the ALJ’s previous

appraisal of Plaintiff’s residual functional capacity precluded driving, teamwork, tandem tasks,

and over-the-shoulder supervision; his more recent appraisal contained none of these

limitations. Id. The ALJ made these changes despite the Appeals Council’s admonishment:

“The hearing decision does not contain a thorough assessment of the claimant’s mental

impairments and limitations. The record reveals that the claimant may have greater functional

limitations than the decision determined, as evidenced by mental exam findings and diagnoses

during the relevant period.” Id. at 1013-14 (emphasis added) (citations omitted).

       True, the Appeals Council did not mandate ALJ Kenyon to find that Plaintiff had

greater mental-work limitations. But his decision to find Plaintiff less limited (more able to

work) than he had previously found her suggests a foreordained, rather than evidence-based,

non-disability decision. Regardless, it was unreasonable for the ALJ to find Plaintiff able to

                                                14
interact directly with the public for up to a third of every eight-hour workday, when Dr.

Kramer’s report gives credence to her self-reported tendency “to isolate herself during

period[s] of depression.”

        Accordingly, for the above reasons, Plaintiff’s Statement of Errors is well taken. 4

V.      Remand

        A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial

right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to provide

“good reasons” for rejecting a treating medical source’s opinions, see Wilson, 378 F.3d at 545-

47; failed to consider certain evidence, such as a treating source’s opinions, see Bowen, 478

F.3d at 747-50; failed to consider the combined effect of the plaintiff’s impairments, see

Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 725-26 (6th Cir. 2014); or failed to provide

specific reasons supported by substantial evidence for finding the plaintiff lacks credibility, see

Rogers, 486 F.3d at 249.

        Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm, modify, or

reverse the Commissioner’s decision “with or without remanding the cause for rehearing.”

Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991). Consequently, a remand under sentence 4 may

result in the need for further proceedings or an immediate award of benefits. E.g., Blakley, 581

F.3d at 410; Felisky v. Bowen, 35 F.3d 1027, 1041 (6th Cir. 1994). The latter is warranted



4
 In light of the above discussion, and the resulting need to remand this case, an in-depth analysis of Plaintiff’s
other challenges to the ALJ’s decision is unwarranted.
                                                        15
where the evidence of disability is overwhelming or where the evidence of disability is strong

while contrary evidence is lacking. Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171,

176 (6th Cir. 1994).

       This is an unusual case considering its age—more than 7 years old—and the fact that a

remand for further proceedings would require a fourth decision by an Administrative Law

Judge (unless the Appeals Council remanded for benefits). In these circumstances and given

the strong evidence of disability while contrary evidence is lacking, there is no just reason to

further delay this matter for even more administrative proceedings. See Gentry, 741 F.3d at

730 (remanding for benefits after 2 remands and 3 administrative hearings and finding, “In

light of the extensive opinions of treating physicians as to the severity of Gentry’s psoriasis

and psoriatic arthritis, we conclude that substantial evidence on the record as a whole supports

a finding of total disability.”); see also Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004)

(“Allowing the Commissioner to decide the issue again would create an unfair ‘heads we win;

tails, let’s play again’ system of disability benefits adjudication.” (other citation

omitted)); Wilder v. Apfel, 153 F.3d 799, 804 (7th Cir. 1998) (“Given the obduracy evidenced

by the action of the administrative agency on remand, we remand the case to the agency with

directions that the application for benefits be granted.”); Randall v. Sullivan, 956 F.2d 105, 109

(5th Cir. 1992) (“Because of the medical record, we think it unconscionable to remand this

eight year old case to the Secretary for further review.”).

                       IT IS THEREFORE RECOMMENDED THAT:

       1.     The Commissioner’s non-disability finding be vacated;

       2.     This matter be REMANDED to the Social Security Administration under
              sentence four of 42 U.S.C. § 405(g) for payment of benefits; and
                                              16
      3.    The case be terminated on the Court’s docket.


August 5, 2019                                   s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge




                                            17
                          NOTICE REGARDING OBJECTIONS

        Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part upon
matters occurring of record at an oral hearing, the objecting party shall promptly arrange for
the transcription of the record, or such portions of it as all parties may agree upon or the
Magistrate Judge deems sufficient, unless the assigned District Judge otherwise directs. A
party may respond to another party’s objections within FOURTEEN days after being served
with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947, 949-
50 (6th Cir. 1981).




                                             18
